Case: 22-50036        Document: 00516577159             Page: 1      Date Filed: 12/13/2022




             United States Court of Appeals
                  for the Fifth Circuit                                          United States Court of Appeals
                                                                                          Fifth Circuit

                                                                                        FILED
                                                                                December 13, 2022
                                       No. 22-50036                                  Lyle W. Cayce
                                                                                          Clerk

   Jyoti Singh,

                                                                     Plaintiff—Appellee,

                                            versus

   RiverSource Life Insurance Company,

                                                                 Defendant—Appellant.


                     Appeal from the United States District Court
                          for the Western District of Texas
                               USDC No. 1:19-CV-541


   Before Clement, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
         A jury ruled that Appellant RiverSource Life Insurance Company
   breached its contract with Appellee Jyoti Singh by rejecting her claim for
   disability benefits after Singh suffered an epileptic seizure and associated
   cognitive impairment that prevented her from returning to her prior
   occupation. On appeal, RiverSource challenges various decisions by the




         *
             This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-50036      Document: 00516577159          Page: 2    Date Filed: 12/13/2022




                                    No. 22-50036


   district court and asks us to reverse and remand for a new trial. Disagreeing
   with RiverSource’s arguments, we affirm.
                                          I.
                                         A.
          Singh applied for life and disability insurance from IDS Life Insurance
   Company (RiverSource’s predecessor) in 2003. In 2004, Singh, Manu
   Rehani (Singh’s husband), and another individual founded First Pacific
   Investments, L.L.C., a real estate investment and development company.
   Singh helped select and develop properties in and around Portland, Oregon,
   and was responsible for the company’s financial planning.
          Singh was issued the Policy relevant to this case on February 15, 2004.
   The Policy limits coverage to the insured’s “Period of Disability,” which
   begins the first day the insured is “Disabled,” as defined by the Policy, and
   ends when the insured is no longer disabled. “Total Disability” coverage
   applies only if the insured is “[u]nable to perform the material and substantial
   duties of [the insured’s] Regular Occupation,” defined as the job or
   occupation (i) in which the insured works “on a full time basis” or (ii) from
   which the insured derives a majority of the insured’s earned income at the
   time of disability. RiverSource can “deny benefits or rescind coverage” if an
   insured’s application “answers are incorrect or untrue.”
          In May 2005, about two years after applying for the Policy, Singh
   experienced a “dreamy state,” collapsed in the shower, and lost
   consciousness for two hours. A doctor determined the cause was a seizure
   and found scarring on Singh’s right hippocampus. He diagnosed Singh with
   secondarily generalized epilepsy and started her on anti-seizure medications.
   Singh’s epilepsy was largely under control until 2012, when she started
   experiencing more aggressive seizures, which were counteracted with more
   aggressive anti-seizure medication.




                                          2
Case: 22-50036      Document: 00516577159          Page: 3    Date Filed: 12/13/2022




                                    No. 22-50036


          Around this time, Singh and Rehani separated and divorced. Singh
   moved to Austin, Texas, but continued to make periodic trips to Portland to
   inspect properties for First Pacific. She also continued managing the
   company’s finances from Austin. In 2015, Singh formed a company to
   develop commercial property in and around Austin.
          That same year, Singh suffered a seizure while driving her daughter to
   school, leading to a serious accident that injured Singh and her daughter and
   killed the other driver. At trial, Singh testified that, after the accident, she
   experienced cognitive changes, including markedly impaired executive
   functioning. She testified that her cognitive changes made it impossible to
   handle finances; that she could not organize her or her children’s schedules;
   and that she suffered impaired short-term and long-term memory. The
   seizures worsened to the point that they could not be controlled by
   medication. Singh has not worked since the accident.
          On June 6, 2016, Singh contacted the financial advisor who helped her
   purchase the Policy to inquire about filing a claim for disability income
   benefits with RiverSource. Two days later, RiverSource sent a letter to Singh
   confirming notice of the claim and requesting completion of the attached
   forms “[t]o initiate a claim.” Singh completed the forms and returned them
   to RiverSource on July 26, 2016. In answering “[h]ow . . . [her] condition
   affect[s] [her] ability to work,” Singh mentioned her difficulties with
   decisionmaking, organization, short-term memory, concentration, fatigue,
   post-seizure recovery, and dizziness. Her physician agreed she could not
   work but noted that their “goal is seizure freedom which [they] are working
   towards. When th[at] happens[,] then [Singh] can re-evaluate returning to
   the workforce.” Singh herself wrote that she “plan[s] to return to work . . .
   after 6 months seizure free.”




                                          3
Case: 22-50036       Document: 00516577159            Page: 4     Date Filed: 12/13/2022




                                       No. 22-50036


          After initially reviewing Singh’s forms, RiverSource notified Singh
   that she may qualify for Total Disability benefits, but it asked for more
   information, such as personal- and business-tax information. Singh provided
   the requested information, which specified that she was “CEO of Nettle
   Lynx Corp and . . . Manager/CEO of KernJoon LLC.” On September 9,
   2016, RiverSource requested additional information about Singh’s “Regular
   Occupation” and expressed confusion over the information she previously
   provided. 1
          RiverSource’s review continued for several months, and, on February
   23, 2017, it denied Singh’s Total Disability claim based on lack of “evidence
   of an Injury or Sickness of such severity[] that would preclude [Singh] from
   performing the material and substantial duties of [her] Regular Occupation.”
   A year later, one of Singh’s physicians wrote RiverSource to reiterate that
   “[d]ecision-making is difficult for patients who have experienced” the type
   of seizures that Singh suffered from. He gave “[his] professional
   recommendation that [Singh] not continue in her previous profession.” On
   February 16, 2018, RiverSource responded to Singh that her reconsideration
   request indicated she was working in some capacity and requested more
   information to evaluate the claim under the Policy’s Partial Disability benefit.
          In June 2018, Singh hired a lawyer. Over the next eight months, she
   provided RiverSource additional documentation, including an Attending
   Physician’s Statement from Dr. Holcomb, dated September 14, 2018,
   explaining that Singh’s impairment resulted in significant-to-severe
   limitation of her functional capacity. Dr. Holcomb also stated that, while the
   goal of Singh’s treatment was freedom from seizures and that she may



          1
             In particular, Singh’s tax information related to Nettle Lynx Corp showed no
   gross sales and no compensation in 2015.




                                             4
Case: 22-50036     Document: 00516577159          Page: 5   Date Filed: 12/13/2022




                                   No. 22-50036


   eventually be able to engage in low-stress pursuits or professions, she could
   never return to the regular occupation she pursued before December 3, 2015.
   Despite all this, RiverSource maintained its coverage denial, stating it “was
   unable to establish any earned income from work activities for Ms. Singh in
   2015, or clarify any work other than negotiating a note and deed of trust
   between October 1, 2015 and October 20, 2015.”
         Singh eventually elected to undergo craniotomy and laser brain
   surgery in late 2019, which burned away her hippocampus and amygdala on
   the right side of her brain. According to Singh’s testimony, this procedure
   stopped reoccurrence of the seizures but did not improve Singh’s cognitive
   function. Her ex-husband testified that he has personally observed Singh’s
   reduced mental capacity—i.e., impaired memory and executive functioning.
   RiverSource claims it was not aware of Singh’s surgery until her deposition
   in February 2021.
                                        B.
          Singh sued RiverSource on May 21, 2019, alleging breach of contract
   and violation of various provisions of the Texas Insurance Code. Her second
   amended complaint, the operative one, was filed on January 9, 2020. Singh
   alleged she suffered from controlled epilepsy prior to December 3, 2015, but
   then “became disabled due to intractable epilepsy,” when she “experienced
   an increase in the frequency and severity of her seizures and, despite
   medication, began to experience break-through Generalized Tonic-Clonic
   (GTC) seizures.”
          RiverSource answered on July 29, 2020. The parties proposed, and
   the district court approved, a scheduling order that required all amended or
   supplemented pleadings to be filed by November 12, 2020; discovery to be
   completed by April 9, 2021; and any dispositive motions to be filed by April
   23, 2021. The order set the jury trial for November 2021.




                                         5
Case: 22-50036     Document: 00516577159          Page: 6   Date Filed: 12/13/2022




                                   No. 22-50036


         RiverSource claims that, during discovery, it first learned about
   documents (1) establishing Singh’s undisclosed history of epilepsy symptoms
   and (2) revealing Singh asked her medical provider in July 2017 to alter her
   records to conceal dates of the inception of her epilepsy and related
   “lifelong” health issues. Consequently, on April 20, 2021, RiverSource
   wrote to Singh that it was rescinding her Policy because the aforementioned
   records indicated that Singh’s seizures began at age 15. Had RiverSource
   known that, it would not have issued the Policy.
          On April 21, 2021, RiverSource filed an out-of-time motion for leave
   to amend its pleadings to file a counterclaim for fraud, rescission, and
   attorney’s fees. The motion also sought to amend RiverSource’s answer to
   assert a defense based on Singh’s 2019 surgery. The district court referred
   the motion to a magistrate judge, who denied the motion on August 27, 2021.
   RiverSource filed objections with the district court, but the court affirmed
   the magistrate’s order on September 28, 2021.
          At the same time, RiverSource also sought summary judgment on four
   grounds: (1) Singh’s Texas Insurance Code claims under Chapter 541 were
   barred by statute of limitations; (2) Singh’s claims, under the Texas Prompt
   Payment of Claims Act (“PPOC”), failed because notice of Singh’s claims
   was not submitted in writing; (3) Singh’s Chapter 541 claims failed because
   liability was not reasonably clear; and (4) Singh’s disability medically
   resolved when the 2019 surgery resolved her seizures. On September 3, 2021,
   the magistrate recommended granting RiverSource’s motion as to the
   Chapter 541 claims and otherwise denying the motion. The district court did
   so on September 28, 2021.
          Prior to trial, Singh moved to exclude the testimony of RiverSource’s
   expert witness Dr. Keith Fairchild, asserting it was irrelevant under Federal
   Rule of Evidence 401 and substantially more prejudicial than probative under




                                        6
Case: 22-50036         Document: 00516577159               Page: 7       Date Filed: 12/13/2022




                                           No. 22-50036


   Rule 403. RiverSource responded that Dr. Fairchild would testify that
   Singh’s tax documents did not show any earned income at the time of her
   disability, which RiverSource alleges is a component of the Policy’s
   definition of “Regular Occupation.” The district court granted the motion
   to exclude Dr. Fairchild’s testimony but stated that RiverSource could re-
   argue the issue after Singh testified.
           RiverSource and Singh also disagreed on two jury questions
   RiverSource submitted. The first concerned whether Singh remained
   disabled post-surgery. If the jury found Singh was no longer disabled,
   RiverSource wanted the jury to specify the date Singh’s disability ended. The
   second question concerned whether Singh’s disability or loss was caused by
   a “mental/nervous disorder.” 2 The district court rejected both proposed
   questions. It instead submitted a single yes-or-no question to the jury: “Do
   you find from a preponderance of the evidence that . . . RiverSource . . . failed
   to comply with the Policy?” 3
           At trial, the district court took another look at RiverSource’s proposed
   witness, Dr. Fairchild. The court ultimately sustained Singh’s objections to
   his testimony under Rules 401 and 403, finding information related to
   Singh’s tax returns was irrelevant and “more likely to mislead the jury if
   we’re talking about what’s on a tax return as opposed to what she customarily
   did.” As an alternative, RiverSource proffered Dr. Fairchild’s deposition,
   but the court elected to exclude the testimony in its entirety because it



           2
            The proposed question defined “[m]ental/nervous disorders” to include, but not
   be limited to, “psychotic, neurotic, personality, adjustment, emotional or behavior
   disorders, or disorders relating to stress, anxiety, or depression.” Under the policy, benefits
   for mental/nervous disorders are limited to a lifetime maximum of twenty-four months.
           3
             At trial, the court reexamined whether to submit RiverSource’s two proposed
   jury questions but again decided to exclude both.




                                                 7
Case: 22-50036       Document: 00516577159            Page: 8      Date Filed: 12/13/2022




                                       No. 22-50036


   determined that “all Ms. Singh had to be doing was working at employment
   of some [kind] during the period in question. It doesn’t matter whether it was
   turning a profit.” 4
          On November 4, 2021, the jury found by a preponderance of the
   evidence that RiverSource failed to comply with the Policy. The district court
   entered final judgment on December 15, 2021, awarding Singh Policy benefits
   up to the time of trial, statutory damages under the PPOC, and attorney’s
   fees and costs. RiverSource timely appealed on January 12, 2022.
                                            II.
          On appeal, RiverSource contends the district court erred by:
   (1) denying its motion for leave to amend; (2) rejecting its proposed jury
   questions; (3) excluding its proposed expert testimony; (4) misinterpreting
   the PPOC. We address each issue in turn.
                                            A.
          We begin with the district court’s denial of RiverSource’s motion for
   leave to amend, which we review for abuse of discretion. Crostley v. Lamar
   Cnty., 717 F.3d 410, 420 (5th Cir. 2013). The district court 5 denied
   RiverSource leave to amend its complaint on the grounds that the motion was
   untimely, that its counterclaims were not viable, and that the amendments
   would delay trial and thereby prejudice Singh. RiverSource asserts that the
   district court’s ruling was an abuse of discretion. We disagree.



          4
             The court further explained that it “believe[d] the lawyers are prepared to
   thoroughly argue about what [Singh] did [in terms of employment], and the prejudicial
   value of allowing testimony based solely on what tax returns show more than offsets any
   probative value.”
          5
             As noted, the district court adopted the magistrate’s recommendation to deny
   leave to amend. For convenience, we refer only to the district court.




                                             8
Case: 22-50036      Document: 00516577159           Page: 9     Date Filed: 12/13/2022




                                     No. 22-50036


          After a scheduling deadline has expired, pleadings may be amended
   only upon a showing good cause. Fed. R. Civ. P. 16(b)(4); see S&W
   Enters., L.L.C. v. Southtrust Bank of Ala., 315 F.3d 533, 535–36 (5th Cir.
   2003). Courts evaluate four factors to determine good cause: “(1) the
   explanation for the failure to timely move for leave to amend; (2) the
   importance of the amendment; (3) potential prejudice in allowing the
   amendment; and (4) the availability of a continuance to cure such prejudice.”
   Fahim v. Marriott Hotel Servs., Inc., 551 F.3d 344, 348 (5th Cir. 2008) (quoting
   Sw. Bell Tel. Co. v. City of El Paso, 346 F.3d 541, 546 (5th Cir. 2003)). We
   consider the district court’s ruling in light of those factors.
          Seeking to excuse the motion’s untimeliness, RiverSource first argues
   that it needed “certain confirmatory deposition testimony” from Singh to
   support its fraud counterclaims. It also emphasizes that it learned about
   Singh’s surgery only during her 2021 deposition. We are unpersuaded. As
   Singh points out, RiverSource learned of potential issues with Singh’s
   insurance application as early as July 2016, when it first investigated her
   disability benefits claim. RiverSource thus could have used discovery to
   develop possible fraud claims well before the November 2020 amendment
   deadline. Singh’s 2019 surgery also occurred over a year before that deadline,
   and RiverSource offers little justification for why it waited until the 2021
   deposition to inquire about her medical condition. Thus, the district court
   did not abuse its discretion by ascribing the untimeliness of RiverSource’s
   motion primarily to its own discovery delays. Cf. EEOC v. Serv. Temps Inc.,
   679 F.3d 323, 334 (5th Cir. 2012) (finding denial of leave to amend “squarely
   within [the court’s] sound discretion” where the defendant “had time to
   obtain discovery and seek leave to amend by the . . . deadline”).
          With regard to the amendment’s importance, the district court
   reasoned that the counterclaims failed Rule 9(b)’s heightened pleading




                                           9
Case: 22-50036        Document: 00516577159              Page: 10       Date Filed: 12/13/2022




                                         No. 22-50036


   standard 6 and were in any event barred by the four-year statute of
   limitations. 7 RiverSource contests these rulings, but we again disagree. As
   the district court found, “RiverSource plead[ed] no specific facts” to
   support its counterclaims. See Castillo v. First City Bancorporation of Tex., Inc.,
   43 F.3d 953, 962 n.10 (5th Cir. 1994) (finding allegations “too vague or too
   broad to satisfy Rule 9(b)”). And those claims would have been barred
   anyway. As the court found, under Rule 15, RiverSource’s amended pleading
   related back to its original answer filed on July 29, 2020—well after
   limitations on the counterclaims would have run on June 6, 2020. Rule
   15(c)(1)(B) provides that “[a]n amendment to a pleading relates back to the
   date of the original pleading when: . . . (b) the amendment asserts a claim or
   defense that arose out of the conduct, transaction, or occurrence set out—or
   attempted to be set out—in the original pleading.” Here, the “original
   pleading” is RiverSource’s original answer, which RiverSource filed nearly
   two months after the expiration of the statute of limitations. See Sw. Bell Tel.
   Co., 346 F.3d at 547 (weighing importance against the moving party due to
   “the likely failure of the proposed counterclaims”); Denson v. BeavEx, Inc.,
   612 F. App’x 754, 758 (5th Cir. 2015) (unpublished) (finding no abuse its
   discretion when district court refused leave to amend on the “basis of
   futility”). 8




           6
            Federal Rule of Civil Procedure 9(b) provides that “[i]n alleging fraud or mistake,
   a party must state with particularity the circumstances constituting fraud or mistake.
   Malice, intent, knowledge, and other conditions of a person’s mind may be alleged
   generally.”
           7
          Under Texas law, fraud claims are subject to a four-year statute of limitations. See
   Tex. Civ. Prac. & Rem. Code § 16.004(a)(4).
           8
             RiverSource also argues its proposed amendment was important because Singh’s
   2019 surgery somehow converted her disability into a mental or nervous disorder. We
   disagree. Even if that were so (which we need not decide), the Policy would still entitle




                                               10
Case: 22-50036       Document: 00516577159             Page: 11      Date Filed: 12/13/2022




                                        No. 22-50036


           Finally, as to prejudice, the district court reasoned the amendment
   would have altered the case completely, prejudicing Singh. We agree. From
   its inception, the case concerned whether Singh’s impairments qualified her
   for disability benefits under the Policy. RiverSource, however, tried to turn it
   into a fraud case—and did so by seeking to add counterclaims after the
   discovery deadline and just days before dispositive motions were due. 9 The
   district court did not abuse its discretion by ruling that this late-breaking
   change would prejudice Singh. See Fahim, 551 F.3d at 348 (ruling against
   movant because non-movant “would have been prejudiced if it had been
   forced to defend against a new claim . . . so late in the litigation”).
           In sum, “[w]hen combined with the prejudice to [Singh] in allowing
   untimely . . . counterclaims [and defenses], and the likely failure of the
   proposed counterclaims on the merits, we find that the court did not abuse
   its ‘broad discretion to preserve the integrity and purpose of the pretrial
   order.’” Sw. Bell Tel. Co., 346 F.3d at 547 (quoting S & W Enters., LLC, 315
   F.3d at 535).
                                             B.
           Next, RiverSource challenges the district court’s rejection of its two
   proposed jury questions. We review such challenges for abuse of discretion,
   “afford[ing] the trial court great latitude in the framing and structure of jury
   instructions.” SED Holdings, L.L.C. v. TM Prop. Sols., L.L.C. (In re 3 Star



   Singh to benefits for twenty-four months following the surgery. Singh was awarded
   monthly policy benefits through October 2021, within that twenty-four-month period.
           9
            The same is true about RiverSource’s proposed defense concerning Singh’s 2019
   surgery—allowing the amendment would have changed the case significantly. Instead of
   arguing that Singh was not totally disabled under the Policy, as RiverSource did from the
   beginning, the amendment would have moved the goal posts to argue that Singh’s disability
   was actually due to a mental or nervous disorder.




                                              11
Case: 22-50036       Document: 00516577159             Page: 12      Date Filed: 12/13/2022




                                        No. 22-50036


   Props., L.L.C.), 6 F.4th 595, 609 (5th Cir. 2021) (quoting Young v. Bd. Of
   Supervisors, 927 F.3d 898, 904 (5th Cir. 2019)). Verdict forms, which are part
   of the jury instructions, are assessed in light of the instructions as a whole. Id.
   at 610 (citations omitted). Under Federal Rule of Civil Procedure 49(a), a
   district court must submit to the jury all material issues raised by the
   pleadings and evidence. Broad. Satellite Int’l, Inc. v. Nat’l Digit. Television
   Ctr., Inc., 323 F.3d 339, 342 (5th Cir. 2003). The court commits reversible
   error if it fails to submit an interrogatory on a question of fact. Id.
           RiverSource argues that the district court erred by submitting only
   one generic question asking whether RiverSource “failed to comply with the
   Policy.” This was error, it says, because the question prevented the jury from
   making findings about the limits of the Policy coverage. Specifically,
   RiverSource argues the jury should have been allowed to find that Singh’s
   disability ended when her 2019 surgery resolved the seizures (its proposed
   Question 2). Alternatively, RiverSource contends the jury should have been
   asked whether Singh’s injuries were really mental or nervous disorders,
   which are covered only up to twenty-four months (its proposed Question 3).
   By rejecting both of its proposed questions, RiverSource argues the court
   thwarted the jury from resolving these fact issues.
           We disagree. Given the evidence at trial, the district court did not
   abuse its discretion by rejecting RiverSource’s proposed questions. Both of
   those questions aimed to counteract Singh’s claim that she met the definition
   of “Total Disability” from the day of her accident through the date of the
   trial.10 As to Question 2, regarding whether Singh’s disability ceased post-
   surgery, Singh presented uncontroverted evidence that her cognitive



           10
             The Policy defines “Total Disability” as the inability “to perform the material
   and substantial duties of Your Regular Occupation.”




                                              12
Case: 22-50036        Document: 00516577159              Page: 13       Date Filed: 12/13/2022




                                         No. 22-50036


   impairment persisted even after the 2019 surgery resolved her seizures.
   Thus, it was not an abuse of discretion to reject a question focusing only on
   the cessation of her seizures. As to Question 3, concerning the nature of
   Singh’s disability, RiverSource offered no evidence supporting the
   conclusion that she actually suffered from a nervous disorder. To the
   contrary, Singh offered uncontradicted evidence (for instance, from MRIs)
   that she suffered cognitive impairment resulting from scarring and damage
   to her amygdala and hippocampus. Consequently, the district court did not
   abuse its discretion by rejecting a question about whether Singh was really
   suffering from a mental disorder. 11
                                               C.
           RiverSource next argues that the district court abused its discretion by
   excluding Dr. Fairchild, RiverSource’s expert witness. See French v. Allstate
   Indem. Co., 637 F.3d 571, 577 (5th Cir. 2011) (reviewing exclusion of expert
   witness for abuse of discretion). “A trial court abuses its discretion when its
   ruling is based on an erroneous view of the law or a clearly erroneous
   assessment of the evidence.” Burleson v. Tex. Dep’t of Crim. Just., 393 F.3d
   577, 583 (5th Cir. 2004) (citation omitted). And even if the district court
   abused its discretion, we will reverse only if the ruling affected the substantial
   rights of the complaining party. Nunez v. Allstate Ins. Co., 604 F.3d 840, 844
   (5th Cir. 2010).
           Using Singh’s tax returns, Dr. Fairchild would have testified that
   Singh did not earn most of her income from her work as a property developer
   because she lacked taxable income. The district court ruled this testimony




           11
               It bears noting that, in the future, RiverSource could still assert that Singh’s
   disability has abated.




                                               13
Case: 22-50036       Document: 00516577159              Page: 14       Date Filed: 12/13/2022




                                         No. 22-50036


   was irrelevant to whether Singh had a Regular Occupation under the Policy. 12
   As the court explained: “[A]ll . . . Singh had to be doing was working at
   employment of some [kind] during the period in question. It doesn’t matter
   whether it was turning a profit.” Alternatively, the court ruled under Rule
   403 that any probative value from Dr. Fairchild’s testimony would have been
   substantially outweighed by its unfair prejudice.
           Like the district court, we fail to see the relevance of Dr. Fairchild’s
   proffered testimony. Whether or not Singh earned a profit from her work as
   a property developer—and regardless of whether that income was passive or
   active—there was no question that this was her occupation within the
   Policy’s meaning. To borrow the district court’s apt analogy, that would be
   like saying a novelist lacked a “regular occupation” because she didn’t
   publish a book last year or because the books she published didn’t turn a
   profit. Moreover, as Singh points out, “Dr. Fairchild agreed Singh’s regular
   occupation was a property developer, and Dr. Fairchild testified that he was
   not qualified to opine on the impact of his testimony on coverage.” We
   therefore see no abuse of discretion in the district court’s excluding Dr.
   Fairchild’s testimony under Rule 401 as “not probative of any fact of
   consequence.” United States v. Miller, 520 F.3d 504, 511 (5th Cir. 2008).
           But even assuming an abuse of discretion, the exclusion of Dr.
   Fairchild’s testimony did not affect RiverSource’s substantial rights. The
   jury had ample evidence before it—i.e., Singh’s trial testimony and a joint
   exhibit regarding Singh’s finances during the relevant period—to evaluate
   whether Singh satisfied the Policy’s definition of “Regular Occupation.”
   Furthermore, the term has two alternative definitions under the Policy, and


           12
             “Regular Occupation” is defined as the job or occupation (i) in which the insured
   works “on a full-time basis” or (ii) from which the insured derives a majority of the
   insured’s earned income at the time of disability.




                                               14
Case: 22-50036     Document: 00516577159            Page: 15    Date Filed: 12/13/2022




                                     No. 22-50036


   Dr. Fairchild’s testimony was not even arguably relevant to the first
   definition—namely, the job or occupation that Singh works on a full-time
   basis. In fact, in his deposition, Dr. Fairchild agreed that Singh “was doing
   property development.” See Novick v. Shipcom Wireless, Inc., 946 F.3d 735,
   741 (5th Cir. 2020) (“An error does not affect substantial rights if the court
   is sure, after reviewing the entire record, that the error did not influence the
   jury or had but a very slight effect on its verdict.”) (citation omitted)).
                                          D.
          Finally, we consider the district court’s award of damages under the
   PPOC, which we review de novo. Agredano v. State Farm Lloyds, 975 F.3d 504,
   505 n.2 (5th Cir. 2020). An insurer that violates its prompt payment
   obligations under Chapter 542B of the Texas Insurance Code is liable for
   “interest on the amount of the claim at the rate of 18 percent a year as
   damages, together with reasonable and necessary attorney’s fees.” Tex.
   Ins. Code § 542.060(a). An insurer’s liability depends, among other
   things, on the insured’s filing a “notice of claim,” id. § 542.055(a), defined
   as “any written notification provided by a claimant to an insurer that
   reasonably apprises the insurer of the facts relating to the claim.” Id.
   § 542.051(4). On appeal, RiverSource argues that Singh failed to submit a
   “written notification” of her claim, as required by the statute.
          We disagree. Whereas Singh initially phoned RiverSource about her
   claim, RiverSource followed up by sending Singh an “Insured’s Initial Claim
   of Disability” form. The form’s opening instructions read: “To present your
   claim for benefits, you must complete this form.” Singh filled out and
   returned the form to RiverSource. That satisfied the statute’s requirement
   of a “written notification” that “reasonably apprises the insurer of the facts
   relating to the claim.” Tex. Ins. Code § 542.051(4). Indeed, RiverSource
   even stipulated that Singh provided completed forms to initiate her benefits




                                          15
Case: 22-50036     Document: 00516577159          Page: 16   Date Filed: 12/13/2022




                                   No. 22-50036


   claim on July 26, 2016.
          Nonetheless, RiverSource contends Singh failed the written notice
   requirement because she subsequently responded to RiverSource’s requests
   for information by telephone. We disagree. RiverSource’s only authorities
   for this argument are cases where the insured provided no written notice
   whatsoever. See, e.g., McMillin v. State Farm Lloyds, 180 S.W.3d 183, 208
   (Tex. App.—Austin 2005, pet. denied) (“[T]he McMillins do not claim they
   sent written notice to State Farm of their claim; instead, they rely on State
   Farm’s printed telephone logs.”). In contrast to those cases, Singh provided
   written notice of her claim on RiverSource’s own form.
          We therefore conclude that the district court correctly interpreted the
   PPOC by awarding Singh statutory interest.
                                                                 AFFIRMED.




                                        16